                Case 19-11743-KG             Doc 193        Filed 09/06/19        Page 1 of 35



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                          Chapter 11
                                           )
Perkins & Marie Callender’s LLC, et al., 1 )                          Case No. 19-11743 (KG)
                                           )
                                           )                          (Jointly Administered)
             Debtors.                      )
_________________________________________ )



                    SCHEDULES OF ASSETS AND LIABILITIES FOR
           PERKINS & MARIE CALLENDER’S HOLDING, LLC (CASE NO. 19-11745)




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
                   Case 19-11743-KG          Doc 193        Filed 09/06/19        Page 2 of 35



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )  Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 )  Case No. 19-11743 (KG)
                                            )
                                            )  (Jointly Administered)
             Debtors.                       )
_________________________________________ )

          GLOBAL NOTES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Perkins & Marie Callender’s, LLC (“P&MC”) and its above-captioned affiliated debtor
entities (collectively, with P&MC, the “Debtors”), with the assistance of their professionals,
submits their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”), pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure, and rules 1007-1
and 1007-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware.

        On August 5, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition
for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate their
businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

        The Schedules and Statements are unaudited and were prepared by the Debtors with
support from the Debtors’ professionals. The Debtors have made reasonable efforts to ensure
that the Schedules and Statements are accurate and complete based on information known to
them at the time of preparation after reasonable inquiries; however, inadvertent errors or
omissions may exist and/or the subsequent receipt of information may result in material changes
in financial and other data contained in the Schedules and Statements. Accordingly, the Debtors
reserve their rights to amend and/or supplement the Schedules and Statements from time to time
as may be necessary or appropriate and they will do so as information becomes available.

       These Global Notes Regarding the Debtors’ Schedules of Assets and Liabilities and
Statements of Financial Affairs (the “Global Notes”) pertain to, are incorporated by reference in,
and comprise an integral part of all of the Debtors’ Schedules and Statements. The Global Notes

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.


RLF1 21933609v.2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 193       Filed 09/06/19   Page 3 of 35



should be referred to, considered, and reviewed in connection with any review of the Schedules
and Statements.

                           Global Notes and Overview of Methodology

1.       Reservation of Rights. The Debtors reserve all rights to amend or supplement the
         Schedules and Statements from time to time, in all respects, as may be necessary or
         appropriate, including, without limitation, to change the amount or classification of any
         claim, or to otherwise subsequently designate any claim as “disputed,” “contingent,” or
         “unliquidated.” Furthermore, nothing contained in the Schedules, Statements, or Global
         Notes shall constitute a waiver of any of the Debtors’ rights or an admission with respect
         to these chapter 11 cases, including, without limitation, any issues involving substantive
         consolidation, equitable subordination, defenses, characterization or re-characterization
         of contracts and leases, assumption or rejection of contracts and leases under section 365
         of the Bankruptcy Code, causes of action arising under chapter 5 of the Bankruptcy Code,
         or any other relevant applicable laws to recover assets or avoid transfers.

2.       Basis of Presentation. The Schedules and Statements do not purport to represent
         financial statements prepared in accordance with Generally Accepted Accounting
         Principles in the United States (“GAAP”), nor are they intended to be fully reconciled
         with the financial statements of the Debtors.

         The Schedules and Statements have been signed by Marcus Hewitt, the Senior Vice
         President of Finance of the Debtors. Mr. Hewitt is an authorized signatory for each of the
         Debtors. In reviewing and signing the Schedules and Statements, Mr. Hewitt has relied
         upon the efforts, statements, and representations of various personnel employed by the
         Debtors and their professionals. Mr. Hewitt has not (and could not have) personally
         verified the accuracy of each statement and representation contained in the Schedules and
         Statements, including statements and representations concerning amounts owed to
         creditors, classification of such amounts, and creditor addresses.

3.       Reporting Date. Unless otherwise noted in specific responses, the Schedules and
         Statements reflect the Debtors’ books and records as of the Petition Date or the latest
         available record date before then.

4.       Current Values. Unless otherwise indicated, the Debtors’ Schedules and Statements
         reflect net book values as of the Petition Date. Book values of assets prepared in
         accordance with GAAP generally do not reflect the current performance of the assets and
         may differ materially from the actual value and/or performance of the underlying assets.

         The amounts represented in the Schedules and Statements are totals of all known
         amounts. When necessary, the Debtors have indicated that the value of certain assets is
         “Unknown.” To the extent that any assets have been identified as having an “Unknown”
         value, the actual total may be different from the total listed in the Schedules and
         Statements.

5.       Accuracy. The financial information disclosed herein was not prepared in accordance
         with GAAP, federal or state securities laws or other applicable nonbankruptcy law or in

                                                  2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 193       Filed 09/06/19    Page 4 of 35



         lieu of complying with any periodic reporting requirements thereunder. Persons and
         entities trading in or otherwise purchasing, selling, or transferring the claims against the
         Debtors should evaluate this financial information in light of the purposes for which it
         was prepared.

6.       Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
         characterize, classify, categorize or designate certain claims, assets, executory contracts,
         unexpired leases and other items reported in the Schedules and Statements, the Debtors
         may nevertheless have improperly characterized, classified, categorized, designated or
         omitted certain items. Accordingly, the Debtors reserve all of their rights to
         recharacterize, reclassify, recategorize, redesignate, add or delete items reported in the
         Schedules and Statements at a later time as is necessary and appropriate, as additional
         information becomes available.

7.       Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
         and liabilities from the Schedules and Statements, including, without limitation, accrued
         salaries and employee benefit accruals. The Debtors also have excluded rejection
         damage claims of counterparties to executory contracts and unexpired leases that may be
         rejected after the Petition Date, to the extent such damage claims may exist. In addition,
         certain immaterial assets and liabilities may have been excluded.

8.       Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” in
         accordance with section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
         (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or
         persons in control of the Debtors; and (e) debtor/non-debtor affiliates of the foregoing.
         Persons listed as “insiders” have been included for informational purposes only and
         including them in the Schedules and Statements shall not constitute an admission that
         those persons are insiders for purposes of section 101(31) of the Bankruptcy Code.
         Moreover, the Debtors do not take any position with respect to: (i) any insider’s influence
         over the control of the Debtors; (ii) the management responsibilities or functions of any
         such insider; (iii) the decision making or corporate authority of any such insider; or (iv)
         whether the Debtors or any such insider could successfully argue that he or she is not an
         “insider” under applicable law or with respect to any theories of liability or for any other
         purpose.

9.       Intellectual Property Rights. Exclusion of certain intellectual property shall not be
         construed as an admission that such intellectual property rights have been abandoned,
         terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
         acquisition, or other transaction.

10.      Entity Classification Issues. The Debtors have endeavored in good faith to identify the
         assets owned by each Debtor and the liabilities owed by each Debtor. While the
         Schedules reflect the results of this effort, several factors may impact the ability of the
         Debtors to precisely assign assets and liabilities to particular Debtor entities, including,
         but not limited to: (a) certain assets may be primarily used by a Debtor other than the
         entity which holds title to such assets according to the Debtors’ books and records; (b)
         the Debtor entity that owns or holds title to certain assets may not be ascertainable given

                                                  3
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 193       Filed 09/06/19    Page 5 of 35



         the consolidated manner in which the Debtors have operated their businesses; and (c)
         certain liabilities may have been nominally incurred by one Debtor, yet such liabilities
         may have actually been incurred by, or the invoices related to such liabilities may have
         been issued to or in the name of, another Debtor.

11.      Executory Contracts and Unexpired Leases. The Debtors reserve all of their rights
         with respect to the named parties of any and all executory contracts, including the right to
         amend and/or supplement Schedule G.

12.      Classifications. Listing (i) a claim on (a) Schedule D as “secured,” (b) Schedule E/F as
         “priority,” or (c) Schedule E/F as “unsecured” or (ii) a contract or lease on Schedule G as
         “executory” or “unexpired,” does not constitute a waiver of the Debtors’ rights to re-
         characterize or reclassify such claims or contracts or to setoff such claims, as
         appropriate.

13.      Claims Description. Schedules D and E/F permit the Debtors to designate a creditor’s
         claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a
         creditor’s claim on the Debtors Schedules and Statements as “disputed,” “contingent,” or
         “unliquidated” does not constitute a waiver by the Debtors of their rights to later amend
         the Schedules to designate such claim as “disputed,” “contingent,” or “unliquidated.” The
         Debtors reserve all of their rights to amend the Schedules to dispute, or assert offsets or
         defenses to, any creditor’s claim reflected on their Schedules on any grounds, including,
         without limitation, as to the amount, liability, validity, priority or classification of such
         claim.

14.      Causes of Action. The Debtors may not have listed each and every cause of action or
         potential cause of action against third parties as assets in the Schedules and Statements,
         including, without limitation, causes of actions arising under chapter 5 of the Bankruptcy
         Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
         The Debtors reserve all of their rights with respect to any cause of action (including
         avoidance actions), controversy, right of setoff, cross claim, counterclaim, or recoupment
         and any claim on contracts or for breaches of duties imposed by law or in equity,
         demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
         judgment, account, defense, power, privilege, license, and franchise of any kind or
         character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
         suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
         unsecured, assertable directly or derivatively, whether arising before, on, or after the
         Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of
         law it may have, and neither these Global Notes nor the Schedules and Statements shall
         be deemed a waiver of any such claims or causes of action or in any way prejudice or
         impair the assertion of such claims or causes of action.

15.      Intercompany Debts and Transfers. Certain intercompany debts are set forth on
         Schedule D or Schedule E/F, as applicable. Certain intercompany transfers, including
         intercompany claims between the Debtors and non-debtor affiliates are set forth on
         Statement Question 4. The Debtors continue to review the accounting treatment for



                                                   4
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 193       Filed 09/06/19   Page 6 of 35



         intercompany receivables and reserve all rights with respect to the treatment or
         characterization of such items.

16.      Summary of Significant Reporting Policies.             The following is a summary of
         significant reporting policies:

            Undetermined Amounts. The description of an amount as “unknown” or
             “undetermined” is not intended to reflect upon the validity or materiality of such
             amount.

            Estimates. To timely close the books and records of the Debtors and to prepare such
             information on a legal entity basis, the Debtors were required to make certain
             estimates and assumptions that affect the reported amounts of assets and liabilities
             and reported revenue and expenses. The Debtors reserve all rights to amend the
             reported amounts of assets, liabilities, revenue and expenses to reflect changes in
             those estimates and assumptions.

            Totals. All totals that are included in the Schedules and Statements represent totals of
             all known amounts. When necessary, the Debtors have indicated that the value of
             certain assets and liabilities is “Unknown.” To the extent that any assets or liabilities
             have an “Unknown” value, the actual total may be different from the total listed in the
             Schedules and Statements.

            Paid Claims. To the extent the Debtors pay any of the claims listed in the Schedules
             and Statements pursuant to any orders entered by the Court, the Debtors reserve all of
             their rights to amend or supplement the Schedules and Statements or take other action
             as is necessary or appropriate to avoid over-payment of or duplicate payments for any
             such liabilities.

            Other Paid Claims. If the Debtors have reached any postpetition settlement with a
             vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties.

            Liens. Property and equipment listed in the Schedules and Statements are presented
             without consideration of any liens that may attach (or have attached) to such property
             and equipment.

17.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.




                                                   5
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 193       Filed 09/06/19   Page 7 of 35



          Specific Disclosures with Respect to the Debtors’ Schedules and Statements

1.       Schedule A/B – Assets – Real and Personal Property. In the ordinary course of
         business, the operating results for all of the Debtors, including without limitation,
         revenue, expenses, assets and liabilities and the like, were rolled into the financial
         reporting for Debtors Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC
         and PMCI Promotions, LLC, and not separately accounted for, as Perkins & Marie
         Callenders, LLC, Marie Callender Pie Shops, LLC and PMCI Promotions, LLC, were the
         only Debtors with significant operations. The Debtors have determined that in order to
         separately report any operating results for the other Debtor entities, they would be
         required to make significant material estimates and assumptions that would necessarily
         affect the reported amounts of revenue, expenses, assets and liabilities and the like, if
         any, for such entities, and that such information is therefore generally more accurately
         reported in the manner accounted for in the ordinary course of the Debtor’s businesses.
         Accordingly, although in certain instances herein the Debtors have been able to
         separately report for other Debtors, including Perkins & Marie Callender’s Holding,
         LLC, MC Wholesalers, LLC, Wilshire Beverage, Inc., FIV, LLC, P&MC’s Real Estate
         Holding, LLC and P&MC’s Holding Corp, the assets and liabilities have only been
         provided for Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC and
         PMCI Promotions, LLC.

         The accounts receivable information listed in Part 3 of Schedule A/B includes both billed
         and unbilled receivables from the Debtors’ customers, and is net of allowance for
         doubtful accounts.

         The Debtors’ do not classify fixed assets in the same manner requested in Parts 7, 8 and 9
         of Schedule A/B. While the amounts reported in the Schedules include the assets, it
         would be unduly burdensome for the Debtors’ to reclassify assets according to these
         Schedules.

         Schedule A/B, Part 5: #25 requests the amount listed in inventory that have been
         purchased within 20 days before the bankruptcy was filed. The Debtors’ inventory
         consists primarily of perishable items, and the Debtors do not track which purchases have
         been consumed or remain in inventory.

2.       Schedule D – Creditors Holding Secured Claims. The Debtors reserve all of their
         rights to amend or supplement such Schedule as necessary.

3.       Schedule E/F – Creditors Who Have Unsecured Claims. While reasonable efforts
         have been made to ensure the accuracy of Schedule E/F, inadvertent errors or omissions
         may have occurred. Accordingly, the Debtors reserve all of their rights to amend or
         supplement such Schedule as necessary.

         The Debtors have not listed on Schedule E/F any priority or non-priority unsecured
         employee wage or benefit claims for which the Debtors have been granted authority (but
         not direction) to pay pursuant to a First Day Order. The Debtors have paid approximately



                                                  6
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 193       Filed 09/06/19   Page 8 of 35



         $4 million on account of such employee wage or benefit claims pursuant to a First Day
         Order.

         Schedule F does not include entries related to workers’ compensation claims, the
         disclosure of which may be a violation of HIPAA laws. These creditors have been
         included in the creditor matrix and will receive proofs of claim forms to be filed if they
         believe they have a claim against a Debtor.

         The claims listed in Schedule E/F allegedly arose or were allegedly incurred on various
         dates. In certain instances, ascertaining the date on which a claim arose is an open
         question of fact. Determining the date upon which each claim in Schedule E/F was
         incurred or arose would be unduly burdensome and cost prohibitive and, therefore, the
         Debtors do not list a date for each claim listed on Schedule E/F.

         While the Debtors maintain general accruals to account for liabilities in accordance with
         GAAP, these amounts are estimates and not tracked on a vendor by vendor basis, and as
         such have not been included on Schedule E/F.

         Schedule E/F does not include potential rejection damage claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

4.       Schedule G – Executory Contracts and Unexpired Leases. While reasonable efforts
         have been made to ensure the accuracy of Schedule G, inadvertent errors or omissions
         may have occurred. The Debtors hereby reserve all of their rights to (i) dispute the
         validity, status or enforceability of any contracts, agreements or leases set forth in
         Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
         Debtors reserve all of their rights, claims and causes of action with respect to the
         contracts and agreements listed on these Schedules, including the right to dispute or
         challenge the characterization or the structure of any transaction, document or instrument.
         The presence or absence of a contract or agreement on Schedule G does not constitute an
         admission that such contract or agreement is or is not an executory contract or unexpired
         lease.

         On August 6, 2019, the Debtors filed the First Omnibus Motion of the Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief [Docket No. 40], and
         on August 7, 2019, the Debtors filed the Second Omnibus Motion of Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Rejection Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief Docket No. 78]
         (collectively, the “Lease Rejection Motions”), seeking authority from this Court to
         reject approximately thirty (30) unexpired non-residential real property leases related to
         closed store locations, nunc pro tunc to the Petition Date (collectively, the “Rejected
         Leases”). The Debtors believe that each of the Rejected Leases is set forth on Schedule
         G. In the event the Court approves the Lease Rejection Motion, each of the Rejected
         Leases will be deemed rejected as of the Petition Date (absent a separate agreement


                                                  7
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 193       Filed 09/06/19    Page 9 of 35



         between the Debtors and the applicable counterparty to the Rejected Lease to the
         contrary).

         In addition, the Debtors are a party to numerous agreements related to the settlement of
         certain alleged claims and/or causes of action against the Debtors that are not included on
         Schedule G. Certain of these agreements require the Debtors to maintain the
         confidentiality of, among other things, such agreements, their terms, and the parties
         thereto. Further, at this time, the Debtors believe that many of these agreements no
         longer have material executory obligations remaining thereunder and, as such, may not
         constitute executory contracts; however, the Debtors reserve all of their rights to alter or
         amend Schedule G to the extent that additional information regarding such agreements
         becomes available.

         Omission of a contract or agreement from Schedule G does not constitute an admission
         that such omitted contract or agreement is not an executory contract or unexpired lease.
         The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
         contracts or agreements are not impaired by the omission.

5.       Schedule H – Codebtors. The Debtors may not have identified certain guarantees that
         are embedded in the Debtors’ executory contracts, unexpired leases, secured financings,
         debt instruments and other such agreements. No claim set forth on the Schedules and
         Statements of the Debtors is intended to acknowledge claims of creditors that are
         otherwise satisfied or discharged by a non-debtor. The Debtors reserve all of their rights
         to amend or supplement such Schedule as necessary.

6.       Statement 4 and 30. As set forth in more detail in the Motion of Debtors for Interim and
         Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash Management
         System and Bank Accounts; (II) Authorizing Continued Performance of Intercompany
         Transactions; (III) Waiving Certain United States Trustee Requirements; and (V)
         Granting Related Relief [Docket No. 8] (the “Cash Management Motion”), the Debtors’
         cash management system is centralized. As a result, during the year preceding the
         Petition Date, certain payments may have been paid to insiders of each of the Debtors by
         one or more of the other Debtors, and some of these payments may have been for the
         benefit of another Debtor. These payments are listed on Statement 4 and 30 for the
         Debtor making the payment, even if the payment was made to or for the benefit of an
         insider of another Debtor. To ascertain information relating to all payments that were
         made to insiders, Statement 4 and 30 for all of the Debtors should be consulted.

7.       Statement 6. To the extent the Debtors have incurred or effectuated any ordinary course
         setoffs with customers and vendors prior to the Petition Date, or are subject to the
         occurrence of or maintain the right to effectuate ordinary course setoffs on account of
         activities occurring prior to the Petition Date, such setoffs are excluded from the Debtors’
         Schedules and Statements. The Debtors reserve all of their rights with respect to any
         such setoffs.




                                                  8
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 193        Filed 09/06/19   Page 10 of 35



8.       Statement 7. The Debtors reserve all of their rights and defenses with respect to any and
         all listed lawsuits and administrative proceedings. The listing of any such suits and
         proceedings shall not constitute an admission by the Debtors of any liabilities or that the
         actions or proceedings were correctly filed against the Debtors or any affiliates of the
         Debtors. The Debtors also reserve their rights to assert that neither the Debtors nor any
         affiliates of the Debtors are an appropriate party to such actions or proceedings. The
         Debtors have not included on Statement 7 parties that may have asserted informal
         workers’ compensation claims or similar claims that were resolved or otherwise
         addressed without formal litigation or an administrative hearing or similar proceeding
         having been commenced. Additionally, to the extent that events occurred prior to the
         Petition Date, but any lawsuit or administrative proceeding related thereto was filed after
         the Petition Date, such suits or proceedings may not be listed Statement 7.

9.       Statement 9. The Debtors have provided a summary of the number and value of
         charitable gifts made during the reporting period and while reasonable best efforts have
         been made to ensure that the list of gifts provided in response to Statement 9 is accurate,
         certain gifts may have inadvertently been omitted from the response to Statement 9.

10.      Statement 11. Debtor P&MC made payments on behalf of all of the Debtors to various
         professionals for restructuring services. The payments listed in Statement 11 are
         generally only for restructuring related services. The Debtors may have made other
         payments to the listed professionals for non-bankruptcy related services, but these
         payments are not listed in Statement 11.

11.      Statement 14. Previous addresses of franchise locations where a Debtor is the guarantor
         are not listed in Statement 14.

12.      Statement 26(d). The Debtors do not maintain records of the parties which requested or
         obtained copies of any financial statements. Financial statements may be provided to our
         lender group banks, vendors, landlords, franchisees and customers within the ordinary
         course of business.




                                                  9
RLF1 21933609v.2
                                               Case 19-11743-KG                                     Doc 193                   Filed 09/06/19                          Page 11 of 35


Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's Holding, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                                             Check if this is an
Case number (if known): 19-11745 (KG)                                                                                                                                                        amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets±Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                        $                  0.00
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                        $                  0.00
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                        $                  0.00
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                        $         115,098,938.11
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        $                  0.00
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                        +$                 0.00
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                        $         115,098,938.11
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                              Page 1 of 1
                                    Case 19-11743-KG                     Doc 193         Filed 09/06/19             Page 12 of 35


Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's Holding, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                     Check if this is an
Case number (if known): 19-11745 (KG)                                                                                                amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                               12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor¶s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor¶s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:       Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
      5   Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                        Current value of debtor¶s interest


   2. Cash on hand

              2.1 None                                                                                                     $


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)              Type of account   Last 4 digits of account number
                                                                Perkins & Marie
                                                                Callender¶s
                                                                Holding, LLC
              3.1 Regions                                       Account           1686                                     $                            0.00


   4. Other cash equivalents (Identify all)

             4.1 None                                                                                                       $


  5. Total of Part 1
                                                                                                                            $                           0.00
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                             Page 1 of 12
                                   Case 19-11743-KG               Doc 193        Filed 09/06/19          Page 13 of 35
  Debtor:    Perkins & Marie Callender's Holding, LLC                                               Case number (if known):       19-11745
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
    5 No. Go to Part 3.
          Yes. Fill in the information below.

                                                                                                                          Current value of debtor¶s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
                                                                                                                          $


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
                                                                                                                          $


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                                         $                         0.00




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                            Page 2 of 12
                                    Case 19-11743-KG                    Doc 193     Filed 09/06/19              Page 14 of 35
   Debtor:    Perkins & Marie Callender's Holding, LLC                                                     Case number (if known):      19-11745
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

     5 No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                          Current value of debtor¶s
                                                                                                                                          interest

11. Accounts receivable
                                     Description          face amount                doubtful or uncollectible accounts
    11a.     90 days old or less:                         $                         -$                                       =..... Î     $




    11b.     Over 90 days old:                            $                         -$                                       =..... Î     $


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                               $                      0.00




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                                  Page 3 of 12
                                   Case 19-11743-KG               Doc 193          Filed 09/06/19        Page 15 of 35
  Debtor:    Perkins & Marie Callender's Holding, LLC                                               Case number (if known):           19-11745
              Name


Part 4:       Investments

13. Does the debtor own any investments?

    5 No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method used
                                                                                                                    Current value of debtor¶s interest
                                                                                              for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

                                                                                                                              $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                    % of ownership:

                                                                                                                              $



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

                                                                                                                                  $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                                       $                           0.00




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                Page 4 of 12
                                    Case 19-11743-KG                   Doc 193         Filed 09/06/19             Page 16 of 35
  Debtor:     Perkins & Marie Callender's Holding, LLC                                                       Case number (if known):   19-11745
                 Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
     5 No. Go to Part 6.
            Yes. Fill in the information below.

                                                                                Net book value of debtor's
                                                           Date of the last                                      Valuation method used          Current value of debtor¶s
     General description                                                        interest
                                                           physical inventory                                    for current value              interest
                                                                                (Where available)

19. Raw materials
                                                                                $                                                               $


20. Work in progress
                                                                                $                                                               $


21. Finished goods, including goods held for resale
                                                                                $                                                               $


22. Other inventory or supplies
                                                                                 $                                                              $


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                                    $                          0.00


24. Is any of the property listed in Part 5 perishable?
            No
            Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Description                      Book value $                         Valuation method                        Current value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                                    Page 5 of 12
                                   Case 19-11743-KG                   Doc 193          Filed 09/06/19            Page 17 of 35
   Debtor:   Perkins & Marie Callender's Holding, LLC                                                       Case number (if known):       19-11745
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
          Yes. Fill in the information below.

                                                                            Net book value of debtor's     Valuation method
     General description                                                    interest                       used for current           Current value of debtor¶s interest
                                                                            (Where available)              value
 28. Crops²either planted or harvested
                                                                            $                                                         $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                            $                                                         $


 30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                            $                                                         $


 31. Farm and fishing supplies, chemicals, and feed
                                                                            $                                                         $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                            $                                                         $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                              $                               0.00


 34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor¶s property stored at the cooperative?
                No
                Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Description                      Book value $                            Valuation method                       Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
          No
          Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 6 of 12
                                 Case 19-11743-KG                  Doc 193           Filed 09/06/19         Page 18 of 35
  Debtor:   Perkins & Marie Callender's Holding, LLC                                                   Case number (if known):   19-11745
            Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
     5No. Go to Part 8.
       Yes. Fill in the information below.

                                                                     Net book value of debtor's
                                                                                                  Valuation method used for           Current value of debtor¶s
     General description                                             interest
                                                                                                  current value                       interest
                                                                     (Where available)
 39. Office furniture

                                                                     $                                                                $


 40. Office fixtures

                                                                     $                                                                $


 41. Office equipment, including all computer equipment and
     communication systems equipment and software

                                                                     $                                                                $


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

                                                                     $                                                                $


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                              $                       0.00


 44. Is a depreciation schedule available for any of the property listed in Part 7?
       No
       Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property                                                Page 7 of 12
                                   Case 19-11743-KG                 Doc 193            Filed 09/06/19          Page 19 of 35
  Debtor:    Perkins & Marie Callender's Holding, LLC                                                     Case number (if known):           19-11745
              Name


Part 8:       Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
      5 No. Go to Part 9.
            Yes. Fill in the information below.


     General description                                                 Net book value of debtor's
                                                                         interest                     Valuation method used
                                                                                                                            Current value of debtor¶s interest
     Include year, make, model, and identification numbers (i.e.,                                     for current value
     VIN, HIN, or N-number)                                              (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                                                                         $                                                              $



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
                                                                      $                                                             $


  49. Aircraft and accessories
                                                                     $                                                              $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                     $                                                              $



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                       $                               0.00


 52. Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes

 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 8 of 12
                                   Case 19-11743-KG                    Doc 193           Filed 09/06/19              Page 20 of 35
   Debtor:    Perkins & Marie Callender's Holding, LLC                                                         Case number (if known):   19-11745
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
        5No. Go to Part 10.
          Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of                                   Valuation method   Current value of
                                                                                           debtor's interest
        Assessor Parcel Number (APN), and type of property (for       debtor¶s interest in                                   used for current   debtor¶s interest
        example, acreage, factory, warehouse, apartment or office     property                                               value
                                                                                           (Where available)
        building), if available.

               55.1                                                                            $                                                $


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                      $                   0.00


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
          No
          Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                                      Page 9 of 12
                                 Case 19-11743-KG                Doc 193          Filed 09/06/19              Page 21 of 35
  Debtor:   Perkins & Marie Callender's Holding, LLC                                                   Case number (if known):   19-11745
            Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
    5No. Go to Part 11.
      Yes. Fill in the information below.

                                                                       Net book value of debtor's                             Current value of debtor¶s
                                                                       interest                        Valuation method
    General description                                                                                                       interest
                                                                       (Where available)               used for current value

60. Patents, copyrights, trademarks, and trade secrets
                                                                       $                                                         $


61. Internet domain names and websites
                                                                       $                                                          $


62. Licenses, franchises, and royalties
                                                                       $                                                          $


63. Customer lists, mailing lists, or other compilations
                                                                       $                                                          $


64. Other intangibles, or intellectual property
                                                                       $                                                          $


65. Goodwill
                                                                       $                                                          $


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                           $                   0.00


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
      No
      Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
      No
      Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
      No
      Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property                                             Page 10 of 12
                                    Case 19-11743-KG                  Doc 193          Filed 09/06/19               Page 22 of 35
   Debtor:   Perkins & Marie Callender's Holding, LLC                                                         Case number (if known):       19-11745
             Name


Part 11:     All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
    5No. Go to Part 12.
      Yes. Fill in the information below.

                                                                                                                                        Current value of debtor¶s
                                                                                                                                        interest




71. Notes receivable
     Description (include name of obligor)                 Total face amount           doubtful or uncollectible accounts
                                                           $                           -$                                   =.....   Î $


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
                                                                                         Tax year                                       $


73. Interests in insurance policies or annuities
                                                                                                                                        $



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
                                                                                                                                        $

                    Nature of claim

                    Amount requested                       $



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
             75.1                                                                                                                       $

                    Nature of claim

                    Amount requested                        $



76. Trusts, equitable or future interests in property
                                                                                                                                        $


77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
                                                                                                                                        $


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                                                                $                           0.00



79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
      No
      Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 11 of 12
                                             Case 19-11743-KG                              Doc 193                Filed 09/06/19                    Page 23 of 35
     Debtor:     Perkins & Marie Callender's Holding, LLC                                                                                   Case number (if known):      19-11745
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                 Current value of                         Current value of real
                                                                                                       personal property                        property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $                         0.00

81. Deposits and prepayments. Copy line 9, Part 2.                                                     $                         0.00

82. Accounts receivable. Copy line 12, Part 3.                                                         $                         0.00

83. Investments. Copy line 17, Part 4.                                                                 $                         0.00

84. Inventory. Copy line 23, Part 5.                                                                   $                         0.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                       $                         0.00
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $                         0.00

88. Real property. Copy line 56, Part 9.............................................................................................Î           $                        0.00


89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $                         0.00

90. All other assets. Copy line 78, Part 11.                                                           $                         0.00

                                                                                                       $                          0.00
91. Total. Add lines 80 through 90 for each column...............................91a.                                                    + 91b. $                        0.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................    $                   0.00




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 12 of 12
                                           Case 19-11743-KG                       Doc 193         Filed 09/06/19            Page 24 of 35

 Fill in this information to identify the case:

 Debtor Name: In re : Perkins & Marie Callender's Holding, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                          Check if this is an
 Case number (if known): 19-11745 (KG)                                                                                                                    amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor¶s property?
          No. Check this box and submit page 1 of this form to the court with debtor¶s other schedules. Debtor has nothing else to report on this form.
    5 Yes. Fill in all of the information below.

Part 1:        List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                               Column A
                                                                                                                                                                Column B
   secured claim, list the creditor separately for each claim.                                                                     Amount of claim
                                                                                                                                                                Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                                supports this claim
                                                                                                                                   value of collateral.

       2.1 Creditor¶s name                                              Describe debtor¶s property that is subject to a lien

             See Schedule D, Part 1 Attachment                                                                                 $         115,098,938.11     $                Unknown
             Creditor's Name

             Creditor¶s mailing address
                                                                        Describe the lien
             Notice Name


             Street

                                                                        Is the creditor an insider or related party?
                                                                            No
                                                                            Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor¶s email address, if known                              No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                             Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?
                                                                             Disputed
                      No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
             Page, if any.                                                                                                     $         115,098,938.11




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                              Page 1 of 2
                                 Case 19-11743-KG                  Doc 193           Filed 09/06/19            Page 25 of 35

Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

                                                                                                               Line
  Name



  Notice Name


  Street




  City                                         State                          ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                   Page 2 of 2
                                          Case 19-11743-KG             Doc 193          Filed 09/06/19               Page 26 of 35

 Fill in this information to identify the case:

 Debtor Name: In re : Perkins & Marie Callender's Holding, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                 Check if this is an
 Case number (if known): 19-11745 (KG)                                                                                                           amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
     5No. Go to Part 2.
       Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                  Total claim                Priority amount

          2.1 Priority creditor¶s name and mailing address         As of the petition filing date, the claim is: $                           $
                                                                   Check all that apply.
             Creditor Name
                                                                      Contingent
                                                                      Unliquidated
             Creditor's Notice name
                                                                      Disputed


             Address                                                Basis for the claim:




             City                     State        ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                Is the claim subject to offset?
             number                                                                                                    No

             Specify Code subsection of PRIORITY unsecured                                                            Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 1 of 4
                                      Case 19-11743-KG               Doc 193           Filed 09/06/19             Page 27 of 35

Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor¶s name and mailing address                           As of the petition filing date, the claim is:   $                           0.00
          See Schedule E/F, Part 2 Attachment                                      Check all that apply.
          Creditor Name
                                                                                   5Contingent
                                                                                   5Unliquidated
          Creditor's Notice name
                                                                                   5Disputed
                                                                                   Basis for the claim:
          Address
                                                                                   Litigation




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                      No
          Last 4 digits of account                                                    Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 4
                                  Case 19-11743-KG                    Doc 193           Filed 09/06/19             Page 28 of 35

Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


                                                                                 Line
      Name                                                                         Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 3 of 4
                                 Case 19-11743-KG            Doc 193         Filed 09/06/19   Page 29 of 35

Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                        Total of claim amounts

5a.   Total claims from Part 1                                                                  5a.     $                        0.00


5b.   Total claims from Part 2                                                                  5b. ¬   $                        0.00




5c.   Total of Parts 1 and 2                                                                    5c.     $                        0.00
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 4
                                    Case 19-11743-KG                   Doc 193           Filed 09/06/19                 Page 30 of 35


 Fill in this information to identify the case:

 Debtor Name: In re : Perkins & Marie Callender's Holding, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
 Case number (if known): 19-11745 (KG)                                                                                                             amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
      5No. Check this box and file this form with the court with the debtor¶s other schedules. There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
        Form 206A/B).

                                                                                                          State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                             whom the debtor has an executory contract or unexpired
                                                                                                          lease
            State what the contract or
            lease is for and the nature
            of the debtor¶s interest                                                                      Name


                                                                                                          Notice Name



            State the term remaining                                                                      Address



            List the contract number of
            any government contract




                                                                                                          City                             State                ZIP Code


                                                                                                          Country




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                                       Page 1 of 1
                                    Case 19-11743-KG                Doc 193           Filed 09/06/19            Page 31 of 35


Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's Holding, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                            Check if this is an
Case number (if known): 19-11745 (KG)                                                                                                       amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     5Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


            Column 1: Codebtor                                                                                 Column 2: Creditor

                                                                                                                                                  Check all schedules
           Name                                Mailing address                                                 Name
                                                                                                                                                  that apply:

       2.1 See Schedule H Attachment                                                                                                              5D
                                               Street

                                                                                                                                                    E/F


                                                                                                                                                    G



                                               City                     State                   ZIP Code



                                               Country




 Official Form 206H                                                 Schedule H: Codebtors                                                               Page 1 of 1
                                   Case 19-11743-KG                   Doc 193               Filed 09/06/19               Page 32 of 35
Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's Holding, LLC

United States Bankruptcy Court for the: District of Delaware

Case number (if known): 19-11745 (KG)



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual¶s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


            Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


           5     Schedule A/B: Assets±Real and Personal Property (Official Form 206A/B)

           5     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


           5     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           5     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

           5     Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration




           I declare under penalty of perjury that the foregoing is true and correct.


           Executed on      09/06/2019                                                  µ   / s / Marcus Hewitt

                            MM / DD / YYYY                                                  Signature of individual signing on behalf of debtor




                                                                                            Marcus Hewitt
                                                                                            Printed name

                                                                                            Senior Vice President of Finance

                                                                                            Position or relationship to debtor




  Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                                                                                                                 Case 19-11743-KG       Doc 193     Filed 09/06/19     Page 33 of 35




                                                                                                                                                         In re: Perkins & Marie Callender's Holding, LLC
                                                                                                                                                                        Case No. 19-11745
                                                                                                                                                                      Schedule D, Part 1 Attachment
                                                                                                                                                             Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                                                                                                             Contingent
                                                                                                                                                                                                                 If multiple creditors,




                                                                                                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                     Account        Multiple     specify each creditor,       Describe debtor's                                      Insider/rela                                                   Amount of claim           Value of collateral
                                                                                                                                                                                     number (last 4 creditors    including this creditor,     property that is                                       ted party    Codebtor                                          Do not deduct the value   that supports this
Line Creditor's Name          Creditor Notice Name     Address 1                      Address 2                    City     State Zip   Email                          Date incurred digits)        (Y/N)        and its relative priority.   subject to a lien   Describe the lien                  (Y/N)        (Y/N)                                             of collateral.            claim
                                                                                                                                                                                                                 1. KeyBank National                              Guarantor for First Priority,
                                                                                                                                        davideades@mvalaw.com;                                                   Association                                      Senior Lien Pursuant to that
                                                       Attn David L Eades, David S.                                                     luislluberas@mvalaw.com;                                                 2. Regions Bank                                  Certain Credit Agreement,
                                                       Walls, Luis M. Lluberas,                                                         davidwalls@mvalaw.com;                                                   3. Cadence Bank, N.A.                            Dated as of June 26, 2015, as
2.1   Bank of America, N.A.   Moore & Van Allen PLLC   Gabriel L. Mathless            100 N Tryon St, Suite 4700   Charlotte NC   28202 gabrielmathless@mvalaw.com     6/26/2015       RNG7                  Y   4. CIT Finance LLC           All Assets          Amended                                N           Y                                                 $106,557,928.11                    Unknown
                                                                                                                                                                                                                 1. KeyBank National
                                                                                                                                        davideades@mvalaw.com;                                                   Association                                      Guarantor for Undrawn Letters
                                                       Attn David L Eades, David S.                                                     luislluberas@mvalaw.com;                                                 2. Regions Bank                                  of Credit Pursuant to the Credit
                                                       Walls, Luis M. Lluberas,                                                         davidwalls@mvalaw.com;                                                   3. Cadence Bank, N.A.                            Agreement, Dated as of June
2.2   Bank of America, N.A.   Moore & Van Allen PLLC   Gabriel L. Mathless            100 N Tryon St, Suite 4700   Charlotte NC   28202 gabrielmathless@mvalaw.com     6/26/2015       RNG7                  Y   4. CIT Finance LLC           All Assets          26, 2015, as Amended                   N           Y                                                   $8,541,010.00                   Unknown
                                                                                                                                                                                                                                                                                                                                    TOTALS:                            $115,098,938.11                   Unknown




                                                                                                                                                                              Page 1 of 1
                                                                           Case 19-11743-KG      Doc 193    Filed 09/06/19      Page 34 of 35


                                                                                    In re: Perkins & Marie Callender's Holding, LLC
                                                                                                   Case No. 19-11745
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                              Contingent


                                                                                                                                                                                                                           Disputed
Line       Nonpriority Creditor's Name   Address 1                                  Address 2                       Address 3                   City          State Zip     Basis for claim                                           Amount of claim
           ALMONT AMBULATORY SURGERY     LARRY WALRAVEN (WALRAVEN &
       3.1 CENTER, LLC                   WESTERFELD, LLP)                           101 ENTERPRISES                 SUITE 350                   ALISO VIEJO   CA    92656   LITIGATION         X             X              X                    $0.00
       3.2 BARBARA MAYES                 JAMES SUMMERS                              80 MONROE AVENUE, STE 650                                   MEMPHIS       TN    38103   LITIGATION         X             X              X                    $0.00
                                         JANETH ARIAS, ESQ. -- GUTIERREZ BLANCO &
       3.3 CASIANO MATA                  ARIAS, PLC                                 21171 S WESTERN AVENUE          SUITE 2812                  TORRANCE      CA    90501   LITIGATION         X             X              X                    $0.00
                                         JANETH ARIAS, ESQ. -- GUTIERREZ BLANCO &
       3.4 JAVIER GONZALEZ               ARIAS, PLC                                 21171 S WESTERN AVENUE          SUITE 2812            TORRANCE   CA             90501   LITIGATION         X             X              X                    $0.00
                                                                                                                    57 SOUTH SIXTH STREET
       3.5 RICHARD AND PAMELA MILLER     MARCUS & MACK, P.C.                        BRADLEY E. HOLUTA, ESQUIRE      P.O. BOX 1107         INDIANA    PA             15701   LITIGATION         X            X X                                  $0.00
       3.6 STEVE COLLINS                 ADA GROUP -- BRADLEY D. MCADORY            4001 CARMICHAEL ROAD            SUITE 570             MONTGOMERY AL             36106   LITIGATION         X            X X                                  $0.00
                                                                                                                                                                                                           TOTAL:                                $0.00




                                                                                                      Page 1 of 1
                                    Case 19-11743-KG       Doc 193     Filed 09/06/19      Page 35 of 35
                                              In re: Perkins & Marie Callender's Holding, LLC
                                                             Case No. 19-11745
                                                           Schedule H Attachment
                                                                Codebtors
Name of codebtor                   Address 1               Address 2   City        State   Zip                 Name of creditor   D E/F G
FIV, LLC                           6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
FIV, LLC                           6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
FIV, LLC                           6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
FIV, LLC                           6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
Marie Callender Pie Shops, LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
Marie Callender Pie Shops, LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
Marie Callender Pie Shops, LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
Marie Callender Pie Shops, LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
MC Wholesalers, LLC                6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
MC Wholesalers, LLC                6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
MC Wholesalers, LLC                6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
MC Wholesalers, LLC                6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
MCID, Inc.                         6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
MCID, Inc.                         6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
MCID, Inc.                         6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
MCID, Inc.                         6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
P&MC's Holding Corp.               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
P&MC's Holding Corp.               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
P&MC's Holding Corp.               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
P&MC's Holding Corp.               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
P&MC's Real Estate Holding LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
P&MC's Real Estate Holding LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
P&MC's Real Estate Holding LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
P&MC's Real Estate Holding LLC     6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
Perkins & Marie Callender's, LLC   6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
Perkins & Marie Callender's, LLC   6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
Perkins & Marie Callender's, LLC   6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
Perkins & Marie Callender's, LLC   6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
PMCI Promotions, LLC               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
PMCI Promotions, LLC               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
PMCI Promotions, LLC               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
PMCI Promotions, LLC               6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x
Wilshire Beverage, Inc.            6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Cadence Bank, N.A.             x
Wilshire Beverage, Inc.            6075 Poplar Ave.        Suite 800   Memphis     TN      38119   CIT Finance LLC                x
Wilshire Beverage, Inc.            6075 Poplar Ave.        Suite 800   Memphis     TN      38119   KeyBank National Association   x
Wilshire Beverage, Inc.            6075 Poplar Ave.        Suite 800   Memphis     TN      38119   Regions Bank                   x



                                                                Page 1 of 1
